TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00621-CV




Texas Department of Insurance, Division of Workers’ Compensation, Appellant

v.

Insurance Council of Texas, Service Lloyds Insurance Company, 
and Old Republic General Insurance Group, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. GN501097, HONORABLE DARLENE BYRNE, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        Appellant filed an agreed motion to dismiss this interlocutory appeal.  We grant the
motion and dismiss this appeal.
 
                                                                                                                                                             
                                                                        G. Alan Waldrop, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed on Agreed Motion
Filed:   February 10, 2006